              Case 3:19-cv-06250-RSM Document 49 Filed 10/29/20 Page 1 of 3




                                                          THE HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9

10   COWLITZ COUNTY, a political subdivision of CASE NO. 3:19-cv-06250-RSM
11   Washington, and COWLITZ COUNTY YOUTH
     SERVICES CENTER, a department of Cowlitz
                                                STIPULATED MOTION TO STAY
12   Superior Court,
                                                PENDING SETTLEMENT
13                                              NEGOTIATIONS
                             Plaintiffs,
14                 vs.
15
     UNIVERSITY OF WASHINGTON, a public
16   education institution, and ANGELINA GODOY,
     Center of Human Rights of University of
17                                              NOTED ON MOTION CALENDAR:
     Washington,
                                                OCTOBER 29, 2020
18                                Defendants.
19
                   and
20
     UNITED STATES OF AMERICA,
21
                                   Intervenor,
22

23

24                                            JOINT STIPULATION

25         The Parties, through their counsel, are currently engaged in settlement negotiations in an effort

26   to resolve this litigation without further motions practice. The parties have made progress towards

27
      STIPULATED STAY PENDING                                                 UNITED STATES ATTORNEY
28    SETTLEMENT NEGOTATIONS                                                 700 STEWART STREET, SUITE 5220
      3:19-cv-06250-RBL                                                        SEATTLE, WASHINGTON 98101
      PAGE - 1                                                                       (206) 553-7970
              Case 3:19-cv-06250-RSM Document 49 Filed 10/29/20 Page 2 of 3




 1   resolution but need more time to continue these efforts. The parties therefore jointly stipulate that
 2   there is good cause for a further 60-day stay of this above-captioned litigation. The Parties request
 3   that this Court continue to stay the current briefing deadlines and stay this matter for 60 days, after
 4   which the Parties will file a status report apprising the Court of whether this action may be dismissed
 5   or whether there are issues in need of resolution by the Court.
 6

 7         SO STIPULATED.
 8
     DATED this 29th day of October, 2020.
 9

10

11    DAVIS WRIGHT TREMAINE LLP                          BRIAN T. MORAN
                                                         United States Attorney
12    By: s/ Eric M Stahl                    .
         Eric M. Stahl, WSBA #27619                      By: s/ Katie D. Fairchild           .
13       920 Fifth Avenue, Suite 3300                       Katie D. Fairchild, WSBA #47712
         Seattle, WA 98104-1610                             Assistant United States Attorney
14       Telephone: (206) 622-3150                          700 Stewart Street, Suite 5220
         Fax: (206) 757-7700                                Seattle, WA 98101-1271
15       Email: ericstahl@dwt.com                           Telephone: (206) 553-4358
                                                            Fax: (206) 553-4067
16       Nancy S. Garland, WSBA #43501                      Email: katie.fairchild@usdoj.gov
         Washington Attorney General’s Office               Attorneys for the United States
17       University of Washington Division
         4333 Brooklyn Avenue NE, 18th Floor
18       Seattle, WA 98195-9475                          COWLITZ COUNTY
         Telephone: (206)543-4150                        PROSECUTOR’S OFFICE
19       Fax: (206)543-0779
         Email: nancy.garland@atg.wa.gov                 By: s/ Douiglas Emry Jensen           _
20       Attorneys for University of Washington and         Douglas Emry Jensen, WSBA #20127
         Professor Angelina Snodgrass Godoy                 Dana E. Gigler, WSBA #38193
21                                                          David John Berger, WSBA #48480
                                                            312 SW 1st Avenue
22                                                          Kelso, WA 98626
                                                            Telephone: (360) 577-3080
23                                                          Email: jensend@co.cowlitz.wa.us
                                                                   giglerd@co.cowlitz.wa.us
24                                                                 Bergerd@co.cowlitz.wa.us
                                                            Attorneys for Cowlitz County and
25                                                          Cowlitz County Youth Services Center

26

27
      STIPULATED STAY PENDING                                                 UNITED STATES ATTORNEY
28    SETTLEMENT NEGOTATIONS                                                 700 STEWART STREET, SUITE 5220
      3:19-cv-06250-RBL                                                        SEATTLE, WASHINGTON 98101
      PAGE - 2                                                                       (206) 553-7970
              Case 3:19-cv-06250-RSM Document 49 Filed 10/29/20 Page 3 of 3




 1

 2

 3

 4

 5                                           ORDER
     IT IS SO ORDERED.
 6

 7
     Dated this 29th day of October, 2020.
 8

 9

10

11

12
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATED STAY PENDING                                   UNITED STATES ATTORNEY
28    SETTLEMENT NEGOTATIONS                                   700 STEWART STREET, SUITE 5220
      3:19-cv-06250-RBL                                          SEATTLE, WASHINGTON 98101
      PAGE - 3                                                         (206) 553-7970
